United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-40437
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

HILARIO GARZA, III, also known as Lalo,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. 2:95-CR-107-1
                         USDC No. 2:97-CV-532
                         --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Hilario Garza, III, federal prisoner # 62236-079, seeks a

certificate of appealability (COA) from the denial of his

petition for a writ of audita querela, in which he challenged his

conviction for conspiracy to possess with intent to distribute

marijuana.     A COA is not required for Garza to appeal.     See

28 U.S.C. § 2253(c).     The district court correctly denied Garza’s

petition for a writ of audita querela because redress was

available to Garza under 28 U.S.C. § 2255.      See Tolliver v.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40437
                                -2-

Dobre, 211 F.3d 876, 878 (5th Cir. 2000); United States v. Banda,

1 F.3d 354, 356 (5th Cir. 1993).

     Accordingly, Garza’s motion to proceed in forma pauperis is

DENIED, and the appeal is DISMISSED AS FRIVOLOUS.   See 5TH CIR.

R. 42.2.   COA is DENIED as unnecessary.